DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Dingott (Reg. No. 69,540) on 03/08/2022.

The application has been amended as follows:
Claims:

1. (Currently amended) A method for virtualized network functions, comprising:
identifying one or more mappable elements and one or more unmappable elements of a virtualized network function template based on a network function virtualization model;
mapping the mappable elements to the network function virtualization model;
translating the mappable elements based on the mapping to generate one or more translated elements;
filtering the unmappable elements based on a black-white list to generate one or more filtered elements;
generating a translated virtualized network function definition comprising the translated elements and the filtered elements; and
generating [[the]] a virtualized network function based on the translated virtualized network function definition.

9. (Currently amended) A system, comprising:
a processor; and
a memory device comprising computer-implemented code to:
identify one or more mappable elements and one or more unmappable elements of a virtualized network function template based on a network function virtualization model;
map the mappable elements to the network function virtualization model;
translate the mappable elements based on the mapping to generate one or more translated elements;
filter the unmappable elements based on a black-white list to generate one or more filtered elements;
generate a translated virtualized network function definition comprising the translated elements and the filtered elements; and
generate [[the]] a virtualized network function based on the translated virtualized network function definition.

17. (Currently amended) A non-transitory, computer-readable medium storing computer-executable instructions, which when executed, cause a computer to:
identify one or more mappable elements and one or more unmappable elements of a virtualized network function template based on a network function virtualization model;
map the mappable elements to the network function virtualization model;
translate the mappable elements based on the mapping to generate one or more translated elements;
filter the unmappable elements based on a black-white list to generate one or more filtered elements;
generate a translated virtualized network function definition comprising the translated elements and the filtered elements; and
a virtualized network function based on the translated virtualized network function definition.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Kiess et al. (U.S. Pat. App. Pub. 2015/0082308), hereinafter Kiess.

Regarding exemplary claim 1, Kiess disclosed a method for virtualized network functions (method for implementing virtualized network functions, ¶[0002]), comprising:
identifying one or more mappable elements of a virtualized network function template based on a network function virtualization model (based on a VNF template and KPIs, i.e., model, of a VNF request, selecting, i.e., identifying, candidate clouds/networks, i.e., mappable elements, ¶[0108]);
mapping the mappable elements to the network function virtualization model (mapping the hardware performance parameters of the available hardware, i.e., mappable elements, against the KPIs, i.e., model, ¶[0087]);
translating the mappable elements based on the mapping to generate one or more translated elements (calculating how much of a server of each type, i.e., translated elements, contributes to the KPIs, ¶[0121]);
generating a translated virtualized network function definition comprising the translated elements (generating a deployment plan, i.e., translated virtualized network function definition, ¶[0122]); and


The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0030]-[0033], Fig. 4, and recited in independent claims 1, 9, and 17, in particular comprising:
identifying one or more mappable elements and one or more unmappable elements of a virtualized network function template based on a network function virtualization model;
filtering the unmappable elements based on a black-white list to generate one or more filtered elements;
generating a translated virtualized network function definition comprising the translated elements and the filtered elements (claim 1, emphasis added; similarly recited in claims 9 and 17).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441